DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 16, 2021.  Claims 1 and 3-9 are pending.  Claims 1, 6 and 9 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1 and 3-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2017/0322040 to Stephens et al. (hereinafter “Stephens”), discloses the route optimization component 112 may be located within one or more of the vehicles 104, such as within the control system 116 of the vehicle. For example, the route optimization component 112 may operate locally on a vehicle 104 and utilize aggregated data stored in the data store 114 in combination with drive history data and/or map data stored locally to the vehicle 104.  The data component 604 is configured to obtain road data or driving environment data for one or more sections of road between the current location and the target destination. For example, 
With respect to independent claim 1, Stephens, taken singly or in combination with other prior art of record, does not disclose or teach predict behaviors of the other vehicles based on the information relating to the running histories of the other vehicles, in combination with other limitations of the claim.
With respect to independent claim 6, Stephens, taken singly or in combination with other prior art of record, does not disclose or teach acquire information relating to running histories of other vehicles for a section in which no partition line can be recognized from an external device; and determine a behavior of the subject vehicle and perform automated driving based on the running histories in a case in which there is a section in which no partition line can be recognized after passing through a gate installed on the road, in combination with other limitations of the claim.
With respect to independent claim 9, Stephens, taken singly or in combination with other prior art of record, does not disclose or teach predicting behaviors of the other vehicles based on the information relating to the running histories of the other vehicles; and determining a behavior of the subject vehicle and performing automated driving based on the behaviors of the other vehicles in a case in which there is a section in which no partition line can be recognized after passing a gate installed on the road, in combination with other limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661